Citation Nr: 1526029	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for adjustment disorder with depressed mood, claimed as depression.

2.  Entitlement to an earlier effective date than November 23, 2010 for a 10 percent disability rating (or evaluation) for service-connected major depressive disorder.

3.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to the service-connected low back strain disability.

4.  Entitlement to service connection for a left lower extremity disorder, claimed as bilateral lower extremity pain secondary to the service-connected low back strain disability.  

5.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for major depressive disorder.

6.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for a low back strain disability.
7.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a right foot cold injury.

8.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a left foot cold injury.

9.  Entitlement to an increased disability rating in excess of 20 percent for a right foot plantar wart disability.

10.  Entitlement to an increased disability rating in excess of 10 percent for a sinusitis disability.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1981 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a June 2010 rating decision, the RO denied the issues of entitlement to a TDIU and whether new and material evidence has been received to reopen service connection for an adjustment disorder.  In an April 2013 rating decision, the RO denied the issue of an increased rating for sinusitis.  The RO granted service connection for major depressive disorder; however, the associated effective date and initial disability rating for major depressive disorder have been appealed.  All remaining issues listed on the cover page were denied in the RO's December 2012 rating decision.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of an increased rating for the service-connected left knee degenerative joint disease has been raised by the record in a November 16, 2010 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  During the pendency of this appeal, before a Board decision was issued, the RO granted service connection for major depressive disorder in an April 2013 rating decision.

2.  The Veteran filed a claim for service connection for major depressive disorder on March 19, 2010, which is the date of the claim to reopen service connection for an adjustment disorder with depression.  

3.  Entitlement to service connection for major depressive disorder arose on May 3, 2011.

4.  The Veteran does not have a current bilateral hip disability, only bilateral hip arthralgia.

5.  The Veteran has a current left lower extremity neuropathy disability.

6.  The current left lower extremity neuropathy disability is not proximately due to or worsened by the service-connected low back strain disability.

7.  For the entire initial rating period from November 23, 2010, the service-connected major depressive disorder has resulted in occupational and social impairment due to transient or mild symptoms including depression, irritability, and difficulty sleeping and concentrating that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

8.  For the entire increased rating period from November 16, 2010, the service-connected low back strain disability has manifested symptoms and functional impairment that more nearly approximate thoracolumbar spine forward flexion to 60 degrees, combined range of motion to 185 degrees, pain, muscle guarding, and difficulty with prolonged standing, back bending, walking distances, and lifting objects.

9.  For the entire increased rating period from November 16, 2010, the right foot cold injury residuals have included pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, dystrophic toenails, and plantar fasciitis.  

10.  For the entire increased rating period from November 16, 2010, the left foot cold injury residuals have included pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  

11.  For the entire increased rating period from November 16, 2010, the right foot plantar wart disability has been manifested by a single, painful plantar wart that is analogous to a painful scar.

12.  For the entire increased rating period from November 16, 2010, the service-connected sinusitis disability has been manifested by nasal congestion with boggy turbinates, green mucus, and difficulty breathing.

13.  For the entire rating period from February 24, 2010, the Veteran has been unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  There remains no question of fact or law to be decided by the Board on the issue of whether new and material evidence has been received to reopen service connection for adjustment disorder with depression.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

2.  The criteria for an earlier effective date prior to November 23, 2010 for the grant of service connection for major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

3.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4.  The criteria for service connection for a left lower extremity disorder, as secondary to the service-connected low back strain disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

5.  For the entire initial rating period from November 23, 2010, the criteria for a higher initial disability rating in excess of 10 percent for the service-connected major depressive disorder have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).

6.  For the increased rating period from November 16, 2010, the criteria for an increased rating in excess of 10 percent for the low back strain disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

7.  For the increased rating period from November 16, 2010, the criteria for an increased rating in excess of 20 percent for the right foot cold injury residuals have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).  

8.  For the increased rating period from November 16, 2010, the criteria for an increased rating in excess of 20 percent for the left foot cold injury residuals have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).  

9.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period from November 16, 2010, the criteria for an increased disability rating of 10 percent, but no higher, for the right foot plantar wart disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7899-7804 (2014).

10.  For the increased rating period from November 16, 2010, the criteria for an increased rating in excess of 10 percent for sinusitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6513 (2014).

11. Resolving reasonable doubt in the Veteran's favor, for the entire rating period from February 24, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection for Adjustment Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, the Veteran filed a claim on March 19, 2010 to reopen service connection for depression due to Gulf War, which was previously denied in June 1999 and June 2003 rating decisions as service connection for adjustment disorder with depressed mood.  

As noted above, in June 2010, the RO denied reopening service connection for adjustment disorder with depressed mood (claimed as depression due to Gulf War).  In November 2010, the Veteran submitted a notice of disagreement with the June 2010 decision to deny reopening service connection for adjustment disorder with depressed mood; however, in a separate November 2010 letter, the Veteran also submitted a claim for service connection for posttraumatic stress disorder (PTSD) based on Gulf War-related depression.  In an April 2013 rating decision, the RO granted the claim as service connection for major depressive disorder.

The issue of whether new and material evidence has been received to reopen service connection for adjustment disorder with depressed has been rendered moot by the grant of service connection for major depressive disorder.  First, the grant of service connection for major depressive disorder represents a grant of service connection for all of the symptoms variously claimed before the diagnosis of major depressive disorder.  As the Veteran submitted claims for service connection for both PTSD and depression due to Gulf War, citing depression based on the death of family members while in service, citations for misconduct, and combat-related stressors for both claims, the Board finds that these claims represent a single issue - entitlement to service connection for major depressive disorder (the only current psychiatric disorder shown by the evidence) - that was granted in the April 2013 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Second, and as discussed in more detail below, all psychiatric symptoms will be rated under the General The General Rating Formula for Mental Disorders under 
38 C.F.R. § 4.130 (providing that all psychiatric symptoms and social and occupational impairment are to be rated together under the General Rating Formula for Mental Disorders).  The record does not reflect that any psychiatric symptoms have been, or are capable of being, differentiated from the service-connected major depressive disorder.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  As all the symptoms shown in this case are rated as part of the service-connected major depressive disorder, a grant of service connection for a separate acquired psychiatric disorder - and a corresponding separate disability rating - would result in pyramiding.  See 38 C.F.R. § 4.14 (2014) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  Accordingly, the Board does not have jurisdiction to review the appeal to reopen service connection for adjustment disorder, and the issue must be dismissed.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Similarly, earlier effective date issues are generally considered to be "downstream" issues.  See id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

In a series of letters from March 2010, January 2011, and April 2011, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Notification for each of the individual issues was provided before initial adjudication of the particular issue.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability records, VA examination and medical opinion reports, and the Veteran's written statements.  

During the course of these matters, VA has provided several VA examinations and medical opinions.  In May 2010, VA examined the functional impairment of each service-connected disability in order to assist with determining the issue of entitlement to a TDIU.  The May 2010 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed physical examinations where necessary, inquired about work history, and provided medical opinions about the impact of the service-connected disabilities, as well as the nonservice-connected disabilities, on employment.  The Board finds that the May 2010 VA examination for TDIU and medical opinions, when considered with the subsequent VA examinations (discussed in more detail below), are adequate to assist in determining whether the Veteran has been unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities , and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In May 2011, VA examined the Veteran regarding the issues of increased ratings for the low back strain disability, bilateral foot cold injury residuals, and the right foot plantar wart.  Also in May 2011, VA examined the Veteran for a bilateral hip disorder, an acquired psychiatric disorder, and bilateral lower extremity pain.  The sinusitis disability was examined in March 2013.  In each instance, the VA examiner interviewed the Veteran regarding past and present symptomatology, performed the pertinent physical or mental examinations, and, where appropriate, provided opinions on the nature, severity, and etiology of a given disorder or reported on the pertinent disability rating criteria.  As medical opinions regarding service connection for the bilateral hip disorder and bilateral lower extremity pain could not be rendered without review of the claims file, the VA examiner provided an addendum medical opinion in May 2012 after the claims file was reviewed.  For these reasons, the Board finds that the May 2011 VA examinations of the back, feet, lower extremities, hips, sinusitis, and mental condition are adequate to assist in the adjudication of the issues on appeal, and that no further examination or opinion is needed.  See id.

In a series of December 2013 VA Form 9s submitted for each of the issues on appeal, the representative generically asserted that the VA examinations in this case have been inadequate.  In each instance, the assertion was made as part of an "Addendum" that makes no specific reference to the issues on appeal, or any facts particular to this case.  The "Addendum," which can be read to generically address claims that include a VA examination and claims that do not include a VA examination, provides no additional information to guide the Board's understanding of how the representative contends that the VA examinations in this case are inadequate. 

The United States Court of Appeals for Veterans Claims (the Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

As the representative has made no specific assertions as to the competence of the VA examiners in this case or the adequacy of the VA examinations or medical opinions to assist in adjudicating the claims, the Board relies on the presumptions of regularity and competence outlined above, in addition to the more detailed discussions of each VA examination report above, to find that all VA examinations provided for the issues on appeal are adequate. 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Earlier Effective Date for Service Connection for Major Depressive Disorder

Following the grant of service connection for major depressive disorder in the April 2013 rating decision, the Veteran filed a notice of disagreement with both the initial 10 percent disability rating and the November 23, 2010 effective date.  The Veteran has made no specific assertions as to why an earlier effective date than November 23, 2010 is warranted; however, the Board notes that the November 23, 2010 effective date for service connection for major depressive disorder was assigned based on the date of the claim for service connection for PTSD.

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a) (West 2014).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

On review of all the evidence, lay and medical, the Board finds that the Veteran filed a claim for service connection for major depressive disorder on March 19, 2010, which is the date of the claim to reopen service connection for an adjustment disorder with depression.  As discussed in the new and material evidence analysis above, the claim to reopen service connection for an adjustment disorder has been construed as claim to reopen service connection for an acquired psychiatric disorder, to include major depressive disorder.  See Clemons, 23 Vet. App. 1.  There are no other written statements from the Veteran indicating an intention to reopen service connection for adjustment disorder - or a "new" claim for service connection for a different acquired psychiatric disorder - prior to March 19, 2010 which may be interpreted to be an informal claim to reopen service connection for an acquired psychiatric disorder.

The Board next finds that entitlement to service connection for major depressive disorder arose on May 3, 2011.  VA examined the Veteran for an acquired psychiatric disorder on May 3, 2011 and the VA examiner diagnosed major depressive disorder.  The VA examiner's May 3, 2011 medical opinion was that major depressive disorder is likely secondary to physical disabilities.  The May 3, 2011 VA examination, therefore, provided a new factual basis for service connection for an acquired psychiatric disorder.  Specifically, the VA examiner opined that the nexus to service is depression due physical disabilities, which has not been previously asserted by the Veteran, who has contended that depression is due to factors including combat-related stressors and the loss of family members during service.  See Boggs v. Shinseki, 520 F.3d 1330, 1336 (Fed. Cir. 2008). 

In sum, the date of the claim for service connection for major depressive disorder is March 19, 2010, and the date entitlement arose to service connection for major depressive disorder is May 3, 2011.  As noted above, the current effective date for service connection for major depressive disorder is November 23, 2010.  Based on the facts above, there is no basis to provide an earlier effective date than November 23, 2010 for major depressive disorder.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(1)(2).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Hip Disorder

The Veteran contends that a current bilateral hip disorder warrants service connection.  Specifically, the Veteran asserts that the service-connected low back strain disability has caused constant hip pain since 2000.  See November 2010 VA Form 21-4138.

The Board finds that the Veteran does not have a current bilateral hip disability, only bilateral hip arthralgia.  The May 2011 VA examiner noted bilateral hip arthralgia after physical examination and x-ray testing.  The remaining treatment records do not provide evidence of any additional bilateral hip disorder or an alternative bilateral hip disorder diagnosis.

Arthralgia is defined as "pain in a joint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (30th ed. 2003).  An assessment of pain is not an assessment of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a current bilateral hip disability.  Accordingly, the criteria for service connection for a bilateral hip disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Lower Extremity Disorder

The Veteran contends that service connection is warranted for bilateral lower extremity pain, stiffness, and numbness.  The Veteran asserts that a bilateral lower extremity disorder is secondary to the service-connected low back strain disability.  See November 19, 2010 VA Form 21-4138. 

As an initial matter, the Board notes that the Veteran is already service connected for right lower extremity pain.  In February 2004 rating decision, the RO granted service connection for right lower extremity pain and assigned an initial 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014), effective October 17, 2002.  Accordingly, the Board finds that the appeal for service connection for a left lower extremity disorder, claimed and developed as bilateral lower extremity pain, is more appropriately construed as an appeal only for a left lower extremity disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

In this context, the Board finds that the Veteran has a current left lower extremity neuropathy disability.  The May 2011 VA examiner diagnosed bilateral lower extremity neuropathy after conducting an x-ray examination and performing several physical tests.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current left lower extremity neuropathy is proximately due to or permanently worsened by the service-connected low back strain disability.  The May 2011 VA examiner opined that the current left lower extremity neuropathy is due to or the result of a disc bulge at L4-5 with associated thecal sac compression.  In a May 2012 addendum medical opinion prepared after reviewing the claims file, the May 2011 VA examiner opined that the disc bulge and associated degenerative disc disease occurred post service and are unrelated to the service-connected low back strain disability.  The disc bulge and degenerative disc disease first appeared after a 2003 post-service motor vehicle accident, and post-service employment as a postal worker, which entailed lifting and pushing heavy loads, and is significant for a 2004 work-related low back injury.

Service connection for a low back strain was based on low back muscle spasm and strain in service, and x-rays in service did not reveal lumbar spine disc bulge or disc disease.  See March 1995 rating decision.  While the February 2004 rating decision considered the lumbar spine disc bulge and disc disease when rating the service-connected low back strain disability, such a rating was permissible in the absence of evidence differentiating the source of low back symptoms, such as pain and limitation of motion.  See Mittleider, 11 Vet. App. at 182.  It remains, however, that neither the L4-5 disc bulge nor the lumbar spine degenerative disc disease are service-connected disabilities.  

By differentiating the service-connected low back strain disability from the L4-5 disc bulge and degenerative disc disease, the May 2011 VA examiner provided medical evidence to distinguish between the symptoms due to the service-connected low back strain and the nonservice-connected L4-5 disc bulge and associated disc disease.  The VA examiner specifically stated that the disc bulge and disc disease are not related to service-connected low back strain disability.  Given this differentiation, the May 2011 VA examiner's opinion weighs against finding that the left lower extremity neuropathy is proximately due to or permanently worsened by the service-connected low back strain disability.

In consideration of the foregoing discussion and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for left lower extremity neuropathy, to include as due to the service-connected low back strain disability.  As such, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that the left lower extremity neuropathy was incurred in service, and has contended only that the left lower extremity pain is caused by the service-connected low back strain disability.  See November 2011 VA Form 21-4138.  There is no evidence that raises the theory of direct service connection or suggest a direct relationship to service.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Rating for Major Depressive Disorder

The Veteran asserts that a rating in excess of 10 percent is warranted for the service-connected major depressive disorder.  The Veteran has not identified any additional symptoms or errors in determining the severity of the major depressive disorder symptoms.

As discussed in the earlier effective date analysis above, service connection for major depressive disorder was granted by the RO in an April 2013 rating decision, which assigned an initial 10 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014), effective November 23, 2010.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate to rate the service-connected major depressive disorder.

Under the General Rating Formula for Mental Disorders, a 10 percent rating may be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  Id.

A rating of 30 percent is warranted when a psychiatric disability manifests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from November 23, 2010, the service-connected major depressive disorder has resulted in occupational and social impairment due to transient or mild symptoms including depression, irritability, and difficulty sleeping and concentrating that  decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  For these reasons, the Board finds that the weight of the lay and medical evidence more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 9434.

VA examined the major depressive disorder in May 2011.  The Veteran discussed feeling depressed a few days per week, primarily due to physical pain and associated limitations on activities.  The Veteran also reported irritability and trouble sleeping.  The Veteran explained that his marriage is good and that he has two good friends who he sees often.  The VA examiner noted additional symptoms including outbursts of anger and difficulty concentrating.  The VA examiner opined that the major depressive disorder symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  There was no GAF score provided.

In consideration of all the lay and medical evidence, the Board finds that, for the entire initial rating period from November 23, 2010, the weight of the evidence is against finding that the major depressive disorder more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as required for a higher initial rating of 30 percent.  The major depressive disorder symptoms include depression, irritability, and difficulty sleeping and concentrating.  The Veteran attributed these symptoms to physical pain, and did not indicate that the symptoms have an effect on social or occupational functioning.  The May 2011 VA examiner equated the severity of the major depression disorder with the rating schedule criteria used to describe a 10 percent disability rating.  

As neither the Veteran nor the VA examiner indicated that the depression, irritability, or difficulty sleeping and concentrating have resulted in more than mild occupational or social impairment, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a higher 30 percent disability rating based on major depressive disorder symptoms and the degrees of occupational and social impairment.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 10 percent for major depressive disorder for the entire initial rating period from November 23, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Increased Rating for Low Back Strain Disability

The Veteran contends that the severity of the symptoms and functional impairment manifested by the service-connected low back strain disability warrants a disability rating in excess of 10 percent.  The Veteran asserts that an increased rating is warranted based on functional impairment caused by the low back disability, including difficulty standing for more than 10 minutes, walking more than one or two blocks, and lifting objects weighing more than 10 pounds.  See November 2010 VA Form 21-4138.

For the entire increased rating period from November 16, 2010, the low back strain disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In addition, when rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Rating Based on Incapacitating Episodes Not Applicable

In this case, the rating criteria for IVDS based on incapacitating episodes over a 
12 month period, Diagnostic Code 5243, are not applicable to the Veteran's service-connected low back strain disability.  The evidence does not demonstrate that the Veteran has been diagnosed with IVDS or has analogous impairment of the back associated with the service-connected low back strain disability.  While the evidence shows an L4-5 disc bulge and lumbar spine degenerative disc disease, both disorders have been differentiated from the service-connected low back strain disability by a medical professional; therefore, the Board shall not consider the symptoms due to the L4-5 disc bulge or lumbar spine degenerative disc disease when rating the low back strain disability.  See Mittleider at 182.  As such, the rating criteria for IVDS cannot be used to rate the service-connected low back strain disability.  

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait, or abnormal spinal contour; or vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that, for the entire increased rating period from November 23, 2010, the weight of the lay and medical evidence is against finding that the low back strain disability manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a higher initial disability rating of 20 percent.  

The May 2011 VA examination report reflects forward flexion of the thoracolumbar spine to 60 degrees, and combined range of thoracolumbar spine motion to 
185 degrees.  There was objective evidence of pain following repetitive motion; however, there was no additional limitation of motion after three repetitions of range of motion.  While the Veteran demonstrated muscle guarding, there was no evidence of abnormal gait or spinal contour.  

During the May 2011 VA examination, the Veteran reported functional impairment including inability to bend, decreased mobility, problems with lifting and carrying, and pain.  A May 2012 addendum medical opinion discussed physical limitations due to the service-connected low back strain disability including no prolonged keyboard work, no prolonged standing or walking, no repetitive back bending task, no lifting over 20 pounds, and no climbing ladders, operating a forklift, or machinery.

Private treatment records from Dr. J.C. show that the Veteran received epidural injections for lumbar spine pain in November 2010; however, these private treatment records do not include range of motion measurements or discussion of functional impairment caused by the service-connected lumbar spine strain disability.

In sum, the lay and medical evidence for the entire increased rating period from November 16, 2010 reflects that the low back strain disability has manifested symptoms and functional impairment including thoracolumbar spine forward flexion to 60 degrees, combined range of motion to 185 degrees, pain, muscle guarding, and difficulty with prolonged standing, back bending, walking distances, and lifting objects.  In sum, the manifestations that can be associated with the lumbar spine strain disability - even after considering DeLuca factors and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for an increased disability rating of 20 percent.  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 
  
Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected low back strain disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected low back strain disability is not warranted for the entire increased rating period from November 16, 2010.  Id.

Increased Ratings for Residuals of Left and Right Foot Cold Injuries

Service connection for residuals of right and left foot cold injuries was established in a March 1995 rating decision by the RO, which assigned a single, initial 
10 percent disability rating, effective October 1, 1994.  Separate 10 percent disability ratings - one for each foot - were provided in a September 11, 2003 rating decision.  On November 16, 2010, VA received a claim for an increased rating for the residuals of a right foot cold injury based on worsening symptoms, including swelling and plantar fasciitis.  See November 2011 VA Form 21-4138.  In December 2012, the RO provided an increased rating of 20 percent for both the left and right foot residuals of a cold injury, effective November 16, 2010.

Given the history above, the Veteran has been in receipt of two 20 percent disability ratings under 38 C.F.R. § 4.110, Diagnostic Code 7122, for the entire increased rating period from November 16, 2010.  Under Diagnostic Code 7122, a 10 percent rating is prescribed when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  

A note to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  A second note provides that each affected part is to be evaluated separately.  38 C.F.R. § 4.110.

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that either the left or right cold injury residuals more nearly approximate the criteria for an increased disability rating of 30 percent.  VA examined the feet in May 2011.  For both feet, the Veteran reported pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The VA examiner indicated that there were no effects on occupational or other daily activities.  The VA examiner noted that the right foot had dystrophic toenails.

In sum, the lay and medical evidence supports finding that the right foot cold injury residuals include pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, dystrophic toenails, and plantar fasciitis.  The evidence supports finding that the left foot cold injury residuals include pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The evidence does not demonstrate that either foot disability has manifested tissue loss, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  For these reasons, the Board finds that the demonstrated symptomatology and functional impairment for the left and right foot residuals of a cold injury do not meet or more nearly approximate the schedular criteria for a 30 percent disability rating under Diagnostic Code 7122 for any part of the increased rating period from November 16, 2010.  Because the preponderance of the evidence is against the appeals for increased disability ratings in excess of 20 percent for the left and right foot cold injury residuals for the entire increased rating period from November 16, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Increased Rating for Right Foot Plantar Wart Disability

Service connection for a right foot plantar wart disability was established in a March 1995 rating decision, which provided an initial noncompensable disability rating from October 1, 1994.  In a November 16, 2010 VA Form 21-4138, the Veteran submitted a claim for an increased rating based on worsening pain.

For the entire increased rating period from November 16, 2010, the right foot plantar wart disability has been rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.118, Diagnostic Code 7899-7819.  As indicated by the hyphenated Diagnostic Code, the right foot plantar wart disability has been rated by analogy to benign skin neoplasm.  38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  

Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate when rating the Veteran's right foot plantar wart disability.  Diagnostic Code 7819 provides that the disability is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.  

Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  Here, the plantar wart (analogous to a scar) is located on the foot; therefore, Diagnostic Code 7800 is not for application.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  Id.

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from November 16, 2010, the right foot plantar wart disability has been manifested by a single, painful plantar wart that is analogous to a painful scar.  VA examined the right foot plantar wart disability in May 2011.  The Veteran reported a history of wart removal that has been unsuccessful because the right foot plantar wart continues to regrow.  As noted above, the Veteran has asserted that the right foot plantar wart is painful.

For the reasons outlined above, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period from November 16, 2010, a 10 percent disability rating under Diagnostic Code 7899-7804 is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118.  The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 
10 percent have not been met or more nearly approximated during any part of the increased rating period from November 16, 2010.  A higher 20 percent disability rating under Diagnostic Code 7804 is warranted for three or four painful or unstable scars; however, in this case, there is only one right foot plantar wart.  Id.  The service-connected right foot plantar wart disability is not of the head, face, or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The service-connected right foot plantar wart disability is not similar to (or does not more nearly approximate) dermatitis or eczema; therefore, Diagnostic Code 7806 is not applicable.  Id.  While there are no measurements provided for the right foot plantar wart disability, there is no indication that the right foot plantar wart occupies a space at least 12 square inches; therefore, an increased rating in excess of 
10 percent is not warranted under Diagnostic Codes 7801 or 7802.  Id.

The Board finds that a higher rating is not warranted under Diagnostic Code 7805 based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The evidence of record does not establish any symptoms or effects of the service-connected right foot plantar wart disability other than pain.  
Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling or other effects.  Id.

Pursuant to the discussion above, the Board is granting an increased rating of 
10 percent for the right plantar wart disability, effective November 16, 2010.  In determining the November 16, 2010 effective date for the 10 percent disability rating, the Board considered whether the entitlement to the 10 percent disability rating arose within one year prior to the November 16, 2010 claim date.  38 C.F.R. § 3.400(o)(2) (2014); Gaston, 605 F.3d at 984.  During the May 2011 VA foot examination, the Veteran reported that the right foot plantar wart has been present since approximately 1990 and has consistently manifested pain and discomfort.  Accordingly, the weight of the evidence is against finding that the pain due to the right plantar wart disability began to manifest within one year prior to the November 16, 2010 claim for an increased rating; therefore, an earlier effective date than November 16, 2010 for the 10 percent disability rating for the right plantar wart disability is not warranted.  See id.

Increased Rating for Sinusitis

Service connection for sinusitis was established in a March 1995 rating decision, which established an initial noncompensable disability rating, effective October 1, 1994.  In a September 2004 rating decision, the RO granted an increased rating of 10 percent, effective May 28, 2004.  In a November 16, 2010 VA Form 21-4138, the Veteran submitted a claim for an increased rating for sinusitis based on worsening symptoms, including green mucus, blocked nasal passages, and difficulty breathing.

For the entire increased rating period from November 16, 2010, the service-connected sinusitis disability has been rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under Diagnostic Code 6513, a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from November 16, 2010, the service-connected sinusitis disability has been manifested by nasal congestion with boggy turbinates, green mucus, and difficulty breathing.  VA examined the sinusitis in March 2013.  The March 2013 VA sinusitis examination report indicates that there were no non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting over the previous 12 months, and no incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the previous 12 months.  The VA examiner noted that the sinusitis has manifested nasal congestion with boggy turbinates, but has not manifested any symptoms that impact the ability to work.

On review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the criteria for a disability rating in excess of 
10 percent have not been met or more nearly approximated for any part of the increased rating period from November 16, 2010.  The weight of the evidence of record reflects that the Veteran did not experience more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge, nor has the Veteran contend otherwise.  Similarly, the evidence does not demonstrate three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  For these reasons, the weight of the evidence is against a finding that an increased disability rating in excess of 
10 percent under Diagnostic Code 6513 is warranted for any part of the appeal period.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's low back strain disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5237 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  As the low back disability manifested symptoms and functional impairment including thoracolumbar spine forward flexion to 60 degrees, combined range of motion to 185 degrees, pain, muscle guarding, and difficulty with prolonged standing, back bending, walking distances, and lifting objects, the Board finds that the schedular rating criteria are adequate to rate the low back strain disability symptoms and functional impairment that limits motion.  

Similarly, the Board finds that the symptomatology and impairment caused by the major depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the major depressive disorder has manifested occupational and social impairment due to symptoms including depression, irritability, and difficulty sleeping and concentrating.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

Further, the Board does not find any symptoms or functional impairment that are not already encompassed by the 20 percent ratings for the left and right foot cold injury residuals for the entire increased rating period on appeal.  The schedular criteria for rating cold injury residuals (Diagnostic Code 7122) consider arthralgia or other pain, numbness, or cold sensitivity in affected parts, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  Throughout the increased rating period, the left and right foot cold  injury residuals have included pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, dystrophic toenails, and plantar fasciitis.  This symptomatology and functional impairment is fully contemplated by the 20 percent disability ratings under 38 C.F.R. § 4.31. 

The Board next finds that the symptomatology and impairment caused by the Veteran's right foot plantar wart disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Based on the only reported symptom of pain, and the similarity between a plantar wart and a scar, the Board considered the all potentially applicable schedular rating criteria specific to the skin, including the criteria specific to painful scars at Diagnostic Code 7804.  See 38 C.F.R. §§ 4.20 (analogous ratings), 4.118.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the right foot plantar wart disability.

Lastly, the Board finds that all the symptomatology and impairment caused by the sinusitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The sinusitis has been manifested by nasal congestion with boggy turbinates, green mucus, and difficulty breathing.  The rating criteria specifically provide for ratings based on incapacitating and non-incapacitating episodes due to sinusitis symptoms such as pain, headaches, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  In this case, comparing the Veteran's disability level and symptomatology of the sinusitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are hypertension with cardiomegaly, asthma, right shoulder degenerative joint disease, left epididymitis, left knee degenerative joint disease, right lower extremity pain, left eye pterygium, right ear hearing loss, hemorrhoids, right orchiectomy, and abdomen lipoma.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the major depressive disorder, low back strain, bilateral foot cold injury residuals, right foot plantar wart, and sinusitis disabilities, and referral for consideration of extraschedular rating is not required

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the major depressive disorder, low back strain, bilateral foot cold injury residuals, right foot plantar wart, and sinusitis disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd v. West, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran contends that the service-connected low back strain, right shoulder, asthma, and hypertension disabilities have combined to result in unemployability.  The Veteran has not indicated how these disabilities combined to cause unemployability; however, the Veteran stated that he became too disabled to work in approximately February 2004.  See February 2010 VA Form 21-8940.

For the period from February 24, 2010, the date of the claim for TDIU, service connection has been in effect for multiple disabilities including hypertension, rated at 30 percent disabling; asthma, rated at 30 percent disabling; right shoulder degenerative joint disease, rated at 30 percent disabling; left knee degenerative joint disease, rated at 10 percent disabling; chronic left epididymitis, rated at 10 percent disabling; low back strain, rated at 10 percent disabling; right lower extremity pain, rated at 10 percent disabling; left and right foot cold injury residuals, each rated at 10 percent disabling; chronic sinusitis, rated at 10 percent disabling; left eye pterygium, rated at 10 percent disabling; and noncompensable ratings for each of right ear hearing loss, hemorrhoids, right orchiectomy, and abdomen lipoma.  Pursuant to the discussion above, the right foot plantar wart disability is rated as noncompensable for the period prior to November 16, 2010, and at 10 percent disabling thereafter.

Although the combined disability rating exceeds 70 percent, there is no single service-connected disability is rated at 40 percent or more.  Nevertheless, the Board has combined the service-connected lower extremity disabilities - left knee degenerative joint disease (30 percent), right lower extremity pain (10 percent), left foot cold injury residuals (10 percent), and right foot cold injury residuals 
(10 percent) - to find "one disability" rated at 40 percent or more.  See 38 C.F.R. § 4.16(a).  For these reasons, the Veteran has met the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for the entire rating period from February 24, 2010.  For this reason, application of a TDIU is appropriate so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, for the period from February 24, 2010, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The February 2010 VA Form 21-8940 indicates that the Veteran's highest level of education is high school; however, the Veteran separately reported 24 credit hours in business from a community college, and that he received vocational rehabilitation training from VA shortly after discharge.  See November 2010 letter.  The Veteran's last employment was in 2010 with the U.S. Postal Service as a distribution clerk, which involved lifting.  See id.

The Veteran states the service-connected low back strain disability causes considerable discomfort, including pain down the legs from the back, and numbness and stiffness in the legs.  While the May 2011 VA examiner differentiated the service-connected low back strain disability from the nonservice-connected low back disc bulge and disc disease, the Veteran has also stated that the service-connected left knee presents difficulty when going up and down stairs, and discomfort when standing or sitting.  The service-connected right shoulder disability creates a 10-pound lifting limit.

On review of the symptoms and functional impairment due to service-connected disabilities, the May 2010 VA examiner opined that the Veteran may hold a job in which he might sit down or walk around or stand up just for brief periods of time, where lifting objects over 20 pounds is not required; however, the Veteran cannot hold a position that involves standing all day.

While the lay and medical evidence suggests that several of the service-connected disabilities do not have any effects on functional impact on the ability to work, it remains that the combined disability rating of all the service-connected disabilities is over 90 percent, which indicates an overall severe disability picture.  The musculoskeletal disabilities present challenges to physical tasks involved in employment. The Veteran's most recent position, which he held from 1997 to 2010, incorporated physically-demanding tasks, such as lifting of 50-70 pound mailbags. 

In sum, the weight of the evidence is at least in equipoise on the question of whether the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.  While there is evidence to suggest that the Veteran may be employable in a sedentary position, the evidence does not demonstrate a work history of exclusively sedentary employment.  The evidence supports finding that the Veteran is not employable in positions that involve physical tasks or prolonged standing.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are of sufficient severity to preclude the Veteran from obtaining or retaining gainful employment to warrant a TDIU for the period from February 24, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

The appeal to reopen service connection for adjustment disorder with depressed mood is dismissed.

An earlier effective date, prior to November 23, 2010, for grant of service connection for major depressive disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a left lower extremity disorder is denied.


(CONTINUED ON NEXT PAGE)


(CONTINUED FROM PREVIOUS PAGE)

For the entire initial rating period from November 23, 2010, a higher initial disability rating in excess of 10 percent for major depressive disorder is denied.

For the entire increased rating period from November 16, 2010, an increased disability rating in excess of 10 percent for a low back strain disability is denied.

For the entire increased rating period from November 16, 2010, an increased disability rating in excess of 20 percent for residuals of a right foot cold injury is denied.

For the entire increased rating period from November 16, 2010, an increased disability rating in excess of 20 percent for residuals of a left foot cold injury is denied.

An increased rating of 10 percent for the right foot plantar wart disability, but no higher, for the period from November 16, 2010, is granted.

For the entire increased rating period from November 16, 2010, an increased disability rating in excess of 10 percent for sinusitis is denied.

For the period from February 24, 2010, a TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


